MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-13-00103-CR

                          O.D. VAN DUREN, JR., Appellant

                                           V.
                           THE STATE OF TEXAS, Appellee

    Appeal from the 174th District Court of Harris County. (Tr. Ct. No. 1307615).


TO THE 174TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 30th day of October 2014, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on January 25, 2013. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered October 30, 2014.

             Panel consists of Justices Higley, Bland, and Sharp. Opinion
              delivered by Justice Bland.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




October 23, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT